DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/24/2020.
Claims 1-20 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “computer program” are non-structural per se, and the specification does not exclude the “computer program” from being software (see pages 15-16). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an a-priori data acquisition unit” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 19-20 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: see Fig. 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 9, 11, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0405176 to Nielsen et al. (hereafter, “Nielsen”).
With regard to claim 1 Nielsen discloses a method for performing a magnetic resonance (MR) image reconstruction based on acquired MR measurement data of an organ structure of a patient (paragraphs [0103-0105], organ 320, Fig. 3 paragraph [0113]), the method comprising: receiving the MR measurement data of the organ structure (see paragraph [0002], paragraph [0087] where MR image data is defined, paragraphs [0103-0105]); receiving a-priori information about the organ structure from which the MR measurement data has been acquired (paragraph [0105] where reference image 124 is discussed); performing an MR image reconstruction based on the MR measurement data and the a- priori information (paragraph [0108], [0121], [0123-0143], etc.); and providing the reconstructed MR image data as an electronic output signal (reconstructed enhanced image is generated and outputted, a display outputs visual, audio, and/or tactile data, including electronic signal, paragraph [0086, 0133], claim 1).
With regard to claim 3 Nielsen discloses wherein performing MR image reconstruction comprises a registration of the MR measurement data onto the a-priori information (reference image reconstruction, paragraph [0108, 0121, 0123-0143]).
With regard to claim 5 Nielsen discloses acquiring a localizer dataset including MR system components (paragraphs [0017, 0022, 0054-0058, 0104-0107], etc.).
With regard to claim 9 Nielsen discloses wherein the registration of the reconstructed MR images and the a-priori information comprises an image registration method without markers (paragraph [0108, 0121, 0123, etc.] where no marker is used for reconstruction).
With regard to claim 11 Nielsen discloses wherein the receiving of the a-priori information comprises: receiving previously acquired image data acquired from the organ structure using a different imaging modality than MR imaging, and generating a-priori information based on the previously acquired image data (paragraph [0032] where different imaging modality maybe 3D camera system, an optical fiducial marker detection system, etc. claim 5).
With regard to claims 17-20, claims 17-20 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 17-20. Nielsen discloses a device and a computer as shown in Figs. 1, 3 and 5, medical imaging system 100, computer 102, processor 104, interface 106, memory 110, and so on, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0405176 to Nielsen et al. (hereafter, “Nielsen”) in combination with US 2013/0034203 to Wang et al. (hereafter, “Wang”).
With regard to claim 2, Nielsen teaches the method of claim 1 including having the subject motion detection system comprising an optical fiducial marker detector system, a magnetic resonance fiducial marker detector system and combinations thereof, see paragraph [0032]. However, Nielsen does not expressly teach wherein receiving a-priori information further comprises receiving optical image data acquired from the organ structure and generating a-priori information based on the optical image data.
Wang teaches receiving optical image data, Fig. 8, step (d). Both the x-ray projection image and optical image are registered using registration method. Paragraphs [0046, 0055, 0063, 0088, 0093, 0102, and so on). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Nielsen’s reference to have an optical image of Wang’s reference. The suggestion/motivation for doing so would have been to have optical imaging modalities capturing and having received an optical image data for complimentary anatomical information to help with image acquisition, reconstruction and analysis, such as micro-SPECT scan-planning option tomography reconstruction, as suggested by Wang at paragraph [0003]. This also gives better estimations of the 3D organ anatomy per Wang at paragraph [0007].
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Wang with Nielsen’s to obtain the invention as specified in claim 2. 
With regard to claim 4 Nielsen in combination with Wang discloses wherein receiving the a-priori information comprises detecting optical markers based on optical image data (Wang: Fig. 14 where step c shows the mark points used to marking the trunk range, paragraph [0027]).
With regard to claim 12 Nielsen in combination with Wang discloses wherein the receiving of the a-priori information further comprises: receiving data describing an outer surface of the organ structure, and generating a-priori information based on the data describing the outer surface of the organ structure (Wang: Figs. 12-14, paragraphs [0025-0027], paragraph [0115], etc.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0405176 to Nielsen et al. (hereafter, “Nielsen”) in combination with US 10,803,631 to Li et al. (hereafter, “Li”).

With regard to claim 16, Nielsen teaches the method of claim 1 including a-priori information as an input. However, Nielsen does not expressly teach wherein the a-priori information is used as input for a convolutional neural network to perform the MR image reconstruction.
Li teaches a CNN model at col. 20 lines 16-44 and col. 23 line 53 to col. 24 line 2. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Nielsen’s reference to have a CNN of Li’s reference. The suggestion/motivation for doing so would have been to have an image be reconstructed from the first k-space data and the section k-space data by an application of an algorithm that is based on a neural network per Li at col. 20.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Li with Nielsen’s to obtain the invention as specified in claim 16. 

Allowable Subject Matter
Claims 6-8, 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669